—In a matrimonial action in which the parties were divorced by a judgment dated May 6, 1997, and in which the defendant former husband’s application dated March 2, 1998, for a modification of the custody provision of the judgment was settled by an in-court stipulation, the defendant appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), entered June 8, 1998, which granted the application of the plaintiff former wife for counsel fees incurred in connection with the defendant’s modification application and awarded her the sum of $7,020.
Ordered that the appeal is dismissed, without costs or disbursements.
The order entered June 8, 1998, did not decide a motion made upon notice and is not appealable as of right (see, CPLR 5701 [a]). No application has been made for permission to appeal, and we are not inclined to grant leave to appeal under the circumstances of this case (see, Sherwood v Roper, 237 AD2d 275; Matter of Hartman v Smith, 207 AD2d 345). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.